Citation Nr: 0801891	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-31 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The veteran (also referred to as "appellant") served on 
active duty from October 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In August 2007, the veteran appeared and testified at a 
personal hearing the undersigned Acting Veterans Law Judge in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence is at least in relative equipoise on the 
question of whether there is credible supporting evidence of 
the occurrence of in-service stressful events; the competent 
medical evidence establishes a current diagnosis of PTSD with 
depression; and the weight of the medical evidence 
establishes a nexus between diagnosed PTSD with depression 
and the stressful events in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran's PTSD with depression was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Collectively, VA notice and duty to assist letters dated in 
May 2003, September 2003, April 2004, and March 2006 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the underlying benefits 
sought (service connection for PTSD), of what VA would do or 
had done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send to VA any evidence in his 
possession that pertained to the claim.    

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In this case, 
the veteran was provided with such notice in March 2006.  

VA has also fulfilled the duty to assist the veteran, 
including by obtaining evidence and affording the veteran a 
VA examination and medical opinion.  Because the full 
benefits sought on appeal (service connection for PTSD) are 
being granted by this Board decision, no further notice or 
assistance to the appellant is required.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of the claim, including by 
personal hearing testimony and submission of statements and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2007).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.304(d),(f) (2007); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show 
that the veteran actually engaged the enemy in combat.  
VAOPGCPREC 12-99.  The veteran's DD Form 214 reflects that 
the veteran was a construction machine operator, and does not 
reflect that he received any awards, citations, or decoration 
denoting having served in combat in Vietnam.  The evidence 
does show that the veteran personally participated in combat 
with the enemy. 

The veteran contends that he has PTSD that is related to in-
service stressful events during his active duty service in 
Vietnam from July 1966 to July 1967.  A military unit history 
dated from March to April 1967 does provide evidence of the 
occurrence of in-service stressful events pertaining to the 
veteran's unit, or other companies in close proximity to his 
battalion, or on the base where the veteran was stationed.  
The unit history of record includes reports of in-service 
stressful events of eight service members being killed, eight 
wounded, the movement of small groups of Vietcong near the 
veteran's unit, some of which opened up weapons on one of the 
companies, a fire team leader was killed and others were 
wounded, the dead and wounded were evacuated, the enemy was 
engaged with artillery, attacks on the base perimeter, mortar 
attack and ground assault on the base, and advancing enemy 
soldiers.  The unit history specifically indicated that 
during the an incident on March 21, 1967 during an attack on 
the FSB Gold, "[a]ll cooks, clerks, and other available 
personnel of the artillery battalion which had formed into a 
preplanned reaction force, now moved to block the penetration 
of the infantry's perimeter," while infantry soldiers on the 
perimeter were fighting enemy forces.  

In statements, in history given at an August 2006 VA PTSD 
examination, and in personal hearing testimony in August 
2007, the veteran gave a history of in-service stressful 
events that during his service in Vietnam from 1966 to 1967 
he was often in the field with the combat engineers, he was 
involved in sweeping for mines on the highways, he saw many 
people killed, he was involved in ambushes on the units he 
was traveling with wherein service members were killed, his 
unit was almost overrun several times, and service members 
were killed during attempts by the enemy to overrun the base.  
Service medical records show that at the service separation 
examination in June 1968 the veteran complained of 
nervousness and difficulty sleeping.

Based on this evidence, the Board finds that the evidence is 
at least in relative equipoise on the question of whether 
there is credible supporting evidence of the occurrence of 
in-service stressful events.  In so finding, the Board has 
considered Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
claimant's own personal involvement, is not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
there is credible supporting evidence of the occurrence of 
in-service stressful events.  

The competent medical evidence establishes a current 
diagnosis of PTSD with related symptom of depression.  For 
example, the August 2006 VA PTSD examination report reflects 
a diagnosis of PTSD.  The weight of the competent medical 
evidence further establishes a nexus between diagnosed PTSD 
with 


depression and the stressful events in service.  For these 
reasons, and resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran's PTSD with 
depression was incurred in service.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for PTSD with depression is granted. 


____________________________________________
Jeffrey Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


